Citation Nr: 1202076	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to a service-connected disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1964 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota denied service connection for a bilateral hip disability.  

In October 2010, the Board remanded the Veteran's bilateral hip claim for additional development, to include scheduling a VA examination and obtaining VA treatment records.  Following completion of those remand instructions, as well as a continued denial of this issue, the Veteran's appeal was returned to the Board for further appellate review. 

The issues of entitlement to service connection for a bilateral ankle disability and entitlement to an initial evaluation in excess of 10 percent for degenerative changes and lumbar strain are addressed in the REMAND portion of the decision below.  


FINDING OF FACT

At no time during the current appeal period has the Veteran been found to have a chronic bilateral hip disability. 


CONCLUSION OF LAW

A bilateral hip disability was not incurred in, or aggravated by active duty and was not caused, or aggravated, by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, letters dated in October 2005 and November 2010 complied with VA's duty to notify the Veteran with regards to the service connection issue adjudicated herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Also, a May 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the May 2006 and November 2010 letters were provided after the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  The claim was subsequently readjudicated in several supplemental statements of the case, most recently in September 2011.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of the issue adjudicated herein.  VA has obtained service, VA, and private treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examinations are adequate for adjudication purposes.  The November 2005 and December 2010 examiners provided opinions on the etiology of the Veteran's hip problems based on examination of the Veteran, his reported history, and the entire claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis, or degenerative joint disease, is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Initially, the Board notes that in the current appeal service connection is in effect for the following disabilities:  bilateral pes planus (30%), tinnitus (10%), osteoarthritis of the left knee (10%), degenerative changes of the right knee (10%), as well as degenerative changes and lumbar strain (10%).  

Service treatment records (STRs) do not reveal, and the Veteran does not assert that he sustained, any in-service injuries to his hips.  Service records reflect no complaints of, or treatment for, any pain or problems related to such.  The November 1965 separation examination notes that the lower extremities are normal.  

The Veteran filed his initial claim, alleging bilateral pes planus, hearing loss, and tinnitus, in October 2003.  He at no time referred to hip problems.  

A VA foot examination was conducted in April 2004.  The Veteran denied using any assistive devices.  No gait alteration was noted.  

According to post-service medical records, a September 2005 VA treatment record indicates that the Veteran complained of chronic hip pain.  The clinician noted that the hip pain was "a result, presumptively, of degenerative disease of the lumbar spine."  Just a few days later, the Veteran filed a claim of service connection for a bilateral hip disability.  

In an October 2005 statement, the Veteran's wife noted that "lately . . . [the Veteran] walks across the yard very slowly and has a limp at times."  She also stated that her husband's hip gave him problems when getting into a vehicle.

At a November 2005 VA examination, no difficulty walking or abnormal gait was noted.  The Veteran reported back pain of "a few years" duration and had been seeing a chiropractor "off and on" for 15-20 years.  He also reported left hip pain, but noted that his right hip was "pretty good."  The Veteran denied receiving any treatment for his hips.  He did not provide an onset date for hip pain.  He reported having worked as a farmer since 1967.  Some loss of range of motion in the hips was noted.  The Veteran denied using any assistive devices.  X-rays of the hips were normal.  No hip disability was diagnosed.  However, the examiner, a nurse practitioner, opined that the Veteran's bilateral hip disability was not likely due to the service-connected flat feet but rather was likely attributable to aging and occupational activity.  There is no indication that the examiner reviewed the claims file.

Dr. R.M., a private chiropractor, noted that a January 2006 examination revealed limited range of motion in both hips.  No altered gait was noted, and the Veteran could walk on his heels and toes.  Dr. RM diagnosed degenerative changes in the hips.  He did not offer an opinion or any comment on a possible relationship between the Veteran's hip problems and his foot, knee or back problems.

A May 2006 correspondence from K.P., a private chiropractor, noted that the Veteran had complained of hip pain during a recent examination.  The doctor stated that the Veteran's case history revealed that this condition had been long term problems and that the symptoms had been worsening over a period of several years.  He noted the Veteran's opinion that these conditions "start from postural problems he has had with his feet."  The hip symptoms were reportedly worse when the Veteran was walking.  The doctor listed several findings from his physical examination of the Veteran, but no gait abnormality or hip condition was noted.  He opined that the Veteran's underlying foot problems "contribute to the symptoms he is describing in his . . . hips" and noted that "excessive ankle pronation has been shown in numerous studies to be a contributing factor in . . . [this] type . . . of condition."

Later that month, the Veteran submitted another correspondence from K.P., which states that the Veteran had evidence of abnormal weight bearing and a high left hip.  The doctor noted that the high hip "can be caused by a pronation problem in the foot on the opposite side."  He also noted that the Veteran had increased hip pain when weight bearing.

A February 2007 correspondence from K.P. states that excessive pronation "has been shown in numerous studies to alter the biomechanics of the . . . hips."  He opined that, in the Veteran's case, it "does contribute to symptoms that he has in ,. . . [this] area."  An October 2007 correspondence from K.P. states that the Veteran's underlying foot posture "is a major contributor to his condition."  He reiterated that the Veteran suffered from bilateral pes planus with excessive ankle pronation, which had been noted on gait analysis and digital weight bearing foot scans.  He again opined that the Veteran's underlying postural problems "are an underlying contributor in his pain conditions."
VA treatment records from November 2005 to November 2010 from the St. Cloud VA Medical Center (VAMC) contain no complaints of hip pain.  

Pursuant to the Board's October 2010 Remand, a VA examination was conducted in December 2010.  The examiner, a physician, was able to review the claims file in connection with the examination.  The Veteran reported left hip pain since the 1990's with walking or standing and right hip pain since the 2000's.  He denied the use of any assistive devices.  His gait was antalgic.  Decreased range of motion was noted.  The examiner noted abnormal shoe wear indicating abnormal weight bearing.  X-rays of the hips were normal.  No evidence of a bilateral hip joint condition was found.  The examiner opined that the Veteran's left hip pain was "likely" secondary to the service-connected low back condition.  He further opined that the Veteran's bilateral hip disability is not caused by or a result of the service-connected pes planus.  He explained that "the hip condition or disability is not a hip joint condition but more likely related to the veteran's low back condition."  He noted that the hip pain was not located in an area associated with hip joint abnormality and did not occur with internal and external passive range of motion.

In an addendum dated July 2011, the VA examiner opined that the pain and limited motion of the Veteran's hips is not a chronic manifestation of hip joint pathology and is not secondary or etiologically related to the service-connected back disability.  He explained that the pain and limited motion "was secondary to the position on the exam table."  He noted that flexion at the hip caused pain remote to the hip joint but was not related to the hip joint itself and does not imply hip joint pathology or limitations."  He further opined that the bilateral hip manifestations are not "contributed or a permanent aggravation associated with the service connected back, feet, and/or knee disabilities."

As the discussion above illustrates, the Veteran has exhibited pain of, and limitation of motion in, his hips.  The Board acknowledges that arthritis of the Veteran's hips was suspected after a private examination in January 2006.  However, that private physician's impression was not based on X-ray findings.  Indeed, throughout the appeal period, X-rays taken of the Veteran's hips have been repeatedly normal.  Significantly, at no time during the current appeal has a chronic bilateral hip disability-to include degenerative joint disease of the hips confirmed by radiographic films-been diagnosed.  In fact, following examination of the Veteran and review of X-rays taken of the Veteran's hips which were normal in December 2010, and in a July 2011 addendum, the VA examiner concluded that the Veteran's bilateral hip pain and limitation of motion were not chronic manifestations of hip joint pathology but, rather, were "secondary to the position on the exam table."  

Clearly, at no time during the appeal period has a chronic bilateral hip disability been diagnosed.  While the Board acknowledges the Veteran's complaints of bilateral hip pain and limitation of motion, the Board also notes that a symptom alone, absent a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claim (Court) held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

In reaching this conclusions, the Board has certainly considered the Veteran's contentions that he has a chronic bilateral hip disability.  Significantly, however, specialized medical knowledge and training regarding the mechanics of the human body and the long term effects of gait alteration are required, as are the training and knowledge to distinguish between the effects of several distinct and separate disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Unfortunately, as a lay person, the Veteran is not competent to diagnose a disability such as arthritis that requires interpretation of radiographic films.  

Accordingly, as there is no competent evidence of a chronic bilateral hip disability, the Board must conclude that the preponderance of the evidence is against this service connection claim.  Further, as there is no competent evidence of a chronic bilateral hip disability, the matter of the etiology of any such disorder (e.g., on a direct basis or as secondary to a service-connected disability) need not be addressed.  There is no doubt to be resolved.  Service connection for a bilateral hip disability is denied.  


ORDER

Service connection for a bilateral hip disability, to include as secondary to a service-connected disability, is denied.


REMAND

In a November 2006 rating decision, the RO denied service connection for right and left ankle disabilities and granted service connection for degenerative changes and lumbar strain (10%, from September 8, 2005).  In a February 8, 2007 rating decision, the RO denied an increased evaluation for lumbar strain.  In correspondence dated on February 15, 2007, the Veteran stated that he had a hard time getting comfortable at night because of pain in his feet and ankles and that he was having a hard time working on his farm because of back pain.

The Board construes the February 15, 2007 correspondence as a timely notice of disagreement (NOD) with the November 2006 and February 8, 2007 rating decisions denial of service connection for a bilateral ankle disability and denial of an evaluation greater than 10 percent for the service-connected degenerative changes and lumbar strain.  Thus, the November 2006 and February 2007 rating decisions remain pending, and the RO is required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105  and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC in accordance with 38 C.F.R. § 19.29 pertaining to the issues of entitlement to service connection for right and left ankle disabilities and entitlement to a rating greater than 10 percent for service-connected degenerative changes and lumbar strain.  These issues should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


